         Case 4:17-cv-00832-JM Document 51 Filed 07/20/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

MELANIE BRIGHT                                                           PLAINTIFF

V.                      CASE NO: 4:17-CV-00832 JM

SHERWOOD NURSING
AND REHAB                                                              DEFENDANT


                                     JUDGMENT

      Pursuant to the order filed this date, judgment is entered dismissing this case with

prejudice.

      DATED this 20th day of July, 2020.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
